OSCN Found Document:BURGIN v. LEACH

	
				

OSCN navigation



        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help





						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only





BURGIN v. LEACH2014 OK CIV APP 18320 P.3d 33Case Number: 111705Decided: 01/21/2014Mandate Issued: 02/20/2014A, DIVISION IIIIN THE COURT OF CIVIL APPEALS OF THE STATE OF OKLAHOMA, DIVISION IIICite as: 2014 OK CIV APP 18, 320 P.3d 33
DANA BURGIN, INDIVIDUALLY AND AS SURVIVING SPOUSE OF CARLTON L. 
BURGIN, DECEASED, AND WILLIAM L. BURGIN, Plaintiffs/Appellants,v.RAYMOND 
L. LEACH, IN HIS INDIVIDUAL AND OFFICIAL CAPACITIES AS DEPUTY OF THE PAWNEE 
COUNTY SHERIFF'S DEPARTMENT; MIKE WATERS, IN HIS INDIVIDUAL AND OFFICIAL 
CAPACITY; and THE PAWNEE COUNTY SHERIFF'S DEPARTMENT; and PAWNEE COUNTY BOARD OF 
COUNTY COMMISSIONERS, Defendants/Appellees.

APPEAL FROM THE DISTRICT COURT OFPAWNEE COUNTY, OKLAHOMA
HONORABLE MATTHEW D. HENRY, TRIAL JUDGE

AFFIRMED IN PART, REVERSED IN PART, AND 
REMANDED

Donald E. Smolen, Laura Lauth, SMOLEN, SMOLEN & ROYTMAN, P.L.L.C., Tulsa, 
Oklahoma, for Plaintiffs/Appellants,Phillip W. Anderson, COLLINS, ZORN & 
WAGNER, P.C., Oklahoma City, Oklahoma, for Defendants/Appellees.


BRIAN JACK GOREE, Judge:
¶1 This case arises from a motor vehicle collision that occurred while Deputy 
Sheriff Raymond Leach was responding to a call for assistance. The driver of the 
other vehicle was killed and his passengers were severely injured. Dana Burgin 
filed this action individually and as surviving spouse of Carlton Burgin. 
William Burgin, Carlton's father, joined as a plaintiff. Because Plaintiffs' 
claims included allegations that their constitutional rights had been violated, 
Defendants removed the case to federal court. The United States District Court 
dismissed all claims involving federal law and remanded the case to Pawnee 
County to adjudicate the questions of state law. On remand, the trial court 
dismissed the remaining claims and denied Plaintiffs' motion to file an amended 
petition. We affirm the Order dismissing Plaintiffs' claim for negligence per se 
but reverse the remainder of the Order. The petition meets our state's notice 
pleading requirements and it states valid claims for relief. Furthermore, the 
trial court abused its discretion in denying Plaintiffs' request to file an 
amended petition to clarify their claims.
I.
Background
¶2 The petition alleges Deputy Leach received a radio call on July 17, 2011 
concerning a domestic incident that required police assistance. Leach did not 
immediately respond to the call. Approximately 45 minutes later, he was 
traveling on State Highway 48 in Pawnee County toward the dispatched location. 
He was driving in excess of 90 miles per hour without a siren. He turned on his 
emergency lights only when he wanted a vehicle ahead to move over and allow him 
to pass. While changing lanes to avoid a collision with another vehicle, Deputy 
Leach lost control and impacted the Burgins in a head-on collision.
¶3 Plaintiffs sued four defendants: (1) Raymond Leach in his individual 
capacity and in his official capacity as deputy sheriff, (2) Mike Waters in his 
individual capacity and in his official capacity as sheriff, (3) The Pawnee 
County Sheriff's Department, (Sheriff's Department) and (4) The Pawnee County 
Board of County Commissioners (Pawnee County). The petition alleges Leach 
breached his duties in connection with the operation of his vehicle; he failed 
to use ordinary care; he acted in reckless disregard for the well-being of 
others; and he acted willfully, wantonly, and unreasonably to the degree it 
would shock the conscience of a reasonable person. Plaintiffs allege Leach was 
negligent per se because he violated 47 O.S. 2011 §11-106 by failing to 
engage his emergency lights and sirens while exceeding the speed limit.
¶4 The petition also alleges wrongdoing by Waters, the Sheriff's Department, 
and Pawnee County. It alleges Defendants failed to properly instruct, train, and 
supervise Leach. It alleges Defendants had inadequate policy regarding training, 
supervision, and discipline. It alleges Defendants hired Leach knowing he had a 
history of improper conduct but nevertheless entrusted him with an emergency 
vehicle and knew or should have known he would operate it unsafely.
¶5 Plaintiffs sued for actual and punitive damages based on negligence, 
negligence per se, and violation of Constitutional rights under 42 U.S.C. 
§1983.1 
Because a §1983 claim seeks a remedy based upon a federally created right, 
Defendants removed the case to federal court. The federal court dismissed the 
§1983 claims and remanded the case to Pawnee County District Court for 
adjudication of the state law claims.
¶6 Defendants then filed a motion in the state court to set the case for 
hearing on the remaining claims and they attached the briefs that had been filed 
in federal court. The trial court granted the motion to dismiss the claims 
against Leach and denied Pawnee County's motion to amend the petition. That 
Order is before us for review without appellate briefs according to the 
accelerated procedure pursuant to 12 O.S. Supp. 2013 Ch. 15, App. 1 Okla. Sup. 
Ct. R. 1.36(a)(2). We determine only those issues identified in the Petition in 
Error. Vanguard Environmental, Inc. v. Curler, 2008 OK CIV APP 57, ¶5, n.4, 190 P.3d 1158, 1161.
II.
Defendant Leach is a Proper Party Because His AllegedConduct 
Was Outside the Scope of His Employment
¶7 We begin our analysis by examining whether Leach was a proper party. 
Defendants argue the Oklahoma Governmental Tort Claims Act immunizes employees 
from suit when they are acting in the scope of their employment and, because 
Leach was performing the job of deputy sheriff, he should be dismissed. 
Plaintiffs' opposing argument is that Leach is properly named because they sued 
him for actions outside the scope of his employment. We agree with 
Plaintiffs.
¶8 With a few exceptions not relevant here, a state employee who is acting 
within the scope of employment shall not be named as a defendant. 51 O.S. Supp. 2012 §163(C). A party 
who claims injury caused by a state employee may seek damages against the state, 
but not the employee. 51 O.S. 2011 
§153(A). However, the state is not liable under the Act for conduct by an 
employee that is outside the scope of employment. §153.
¶9 Scope of employment includes performance by an employee acting in good 
faith within the duties of the employee's office and it encompasses the use of 
an agency vehicle with the consent of the supervisor. 51 O.S. 2011 §152(12). Several 
cases support Plaintiffs' argument that they may sue Deputy Leach personally 
because they alleged his conduct was not in the scope of his employment.
¶10 In Nail v. City of Henryetta, 1996 OK 12, 911 P.2d 914, the court recognized 
that a police officer could be outside the scope of employment if he were acting 
maliciously and in a willful and wanton manner toward an individual he had taken 
into custody for intoxication. Nail, 1996 OK 12, ¶14, 911 P.2d at 918. In 
Carswell v. Oklahoma State University, 1999 OK 102, 995 P.2d 1118, the court suggested a 
plaintiff might be able to maintain an action directly against a governmental 
employee by presenting evidentiary material that the employee had acted 
maliciously or in bad faith. Carswell, 1999 OK 102, ¶20, 995 P.2d 1123. In 
DeCorte v. Robinson, 1998 OK 
87, 969 P.2d 358, an off-duty 
police officer used his personal vehicle to stop an individual he considered to 
be driving dangerously, and in the process subdued him with a chokehold. The 
jury awarded punitive damages against the officer, which showed it had 
determined his actions exceeded the scope of his employment. DeCorte, 1998 OK 87, ¶14, 969 P.2d at 
362.
¶11 In light of these authorities, we review the allegations of the petition 
to ascertain whether Plaintiffs have sufficiently stated a claim that Deputy 
Leach was acting outside the scope of his employment. In doing so, we accept the 
allegations in the pleading as true. Great Plains Federal Savings and Loan 
Association v. Dabney, 1993 OK 
4, ¶2, n.3, 846 P.2d 1088, 
1090 n.3. A pleading must not be dismissed for failure to state a legally 
cognizable claim unless the allegations indicate beyond any doubt that the 
litigant can prove no set of facts which would entitle the plaintiff to relief. 
Tuffy's, Inc. v. City of Oklahoma City, 2009 OK 4, ¶6, 212 P.3d 1158, 1162. We apply this 
standard in our de novo review. Id.
¶12 Plaintiffs alleged Deputy Leach was driving on a non-emergency call in 
excess of 90 miles per hour without emergency lights or a siren. The petition 
states Leach's conduct was so egregious, outrageous and fraught with 
unreasonable risk as to shock the conscience of a reasonable person. Plaintiffs 
alleged Leach intended to expose them to an unreasonable risk of harm without 
regard to the consequences. They requested punitive damages for his willful, 
wanton, and reckless conduct.
¶13 Plaintiffs did not utilize the phrase "outside the scope of employment" 
when describing Leach's conduct but their allegations have the same effect. An 
employee is within the scope of employment while performing assigned job duties 
and acting in good faith, §152(12), however "an individual cannot simultaneously 
act in good faith and in a malicious manner . . ." DeCorte, 1998 OK 87, ¶14, 969 P.2d at 362. 
Because the petition alleges Deputy Leach's conduct was willful, wanton, 
reckless, and outrageous, Plaintiffs have stated a valid claim that he is 
personally liable based on conduct outside the scope of his employment. 
Therefore, it was proper for Plaintiffs to name Leach as a defendant.
III.
Liability Arising Out of theOperation of an Emergency 
Vehicle
¶14 This case requires consideration of the scope and effect of 47 O.S. 2011 §11-106. The statute 
creates a privilege, exempting drivers of authorized emergency vehicles from 
certain traffic regulations under certain circumstances. It governs situations 
where the driver of an emergency vehicle is (1) responding to an emergency call, 
(2) responding to a fire alarm, or (3) in pursuit of an actual or suspected 
violator of the law. 47 O.S. 2011 
§11-106(A). For example, when responding to an emergency call, the driver 
may exceed the maximum speed limits so long as speeding does not endanger life 
or property. §11-106(B)(3). However, the exemptions "apply only when the driver 
is properly and lawfully making use of an audible signal or of flashing red or 
blue lights or a combination of flashing red and blue lights." §11-106(C).2 The privilege 
to disregard certain traffic rules does not eliminate the driver's duty to 
exercise due regard for public safety. Further, the standard of care required to 
establish liability is not ordinary negligence but reckless disregard for the 
rights of others. §11-106(E). When the statute applies, the operator of an 
authorized emergency vehicle can be liable only for conduct that is in reckless 
disregard of the safety of others. See, State ex rel. Oklahoma 
Department of Public Safety v. Gurich, 2010 OK 56, ¶¶24-26, 238 P.3d 1, 7.
¶15 If Deputy Leach was "responding to an emergency call" then §11-106 is 
implicated and the statute prescribes the standard of care is "reckless 
disregard for the rights of others." On the other hand, if Leach was not 
responding to an emergency call, then the statute does not apply and the 
applicable standard of care is ordinary negligence.3 See, State v. Gurich, 2010 OK 56, ¶10, 238 P.3d at 3, 
citing Salazar v. City of Oklahoma City, 1999 OK 20, ¶27, 976 P.2d 1056, 1066 (holding that 
the Governmental Tort Claims Act does not provide blanket immunity from 
common-law negligence for carrying out law enforcement duties).
¶16 Plaintiffs allege Leach is liable for failing to exercise ordinary care 
and for recklessly disregarding the rights of others. They plead theories of 
negligence and negligence per se. We examine these claims independently, 
recognizing that the Oklahoma Pleading Code permits alternative statements of 
relief, 12 O.S. 2013 §2008(E)(2), 
and a pleader may assert inconsistent facts or theories. Indiana National 
Bank v. State Department of Human Services, 1994 OK 98, ¶2, 880 P.2d 371, 375.
IV.
Title 47 O.S. 2011 
§11-106 Does Not ServeAs a Predicate for Negligence Per Se
¶17 Plaintiffs alleged Defendant Leach "violated" 47 O.S. 2011 §11-106 by failing to 
employ his emergency lights and sirens while exceeding the maximum speed limit 
in a manner that endangered the life and property of Plaintiffs. The trial court 
granted Defendants' motion to dismiss negligence per se and we affirm because 
the statute does not meet the applicable legal criteria for that theory.
¶18 If a statute delineates the defendant's obligations, a court may adopt 
the required conduct in place of the common-law duty as the appropriate basis 
for establishing civil liability. Mansfield v. Circle K Corporation, 1994 OK 80, ¶6, 877 P.2d 1130, 1132. When courts 
accept a statutory requirement as the legal duty for actionable negligence, the 
violation of that statute is said to be negligence per se. Id. In order 
for violation of a statute to constitute negligence per se, (1) the injury must 
have been caused by the violation, (2) the injury must be of a type intended to 
be prevented by the ordinance, and (3) the injured party must be one of the 
class intended to be protected by the statute. Ohio Casualty Insurance 
Company v. Todd, 991 OK 54, ¶9, 813 P.2d 508, 510.
¶19 In enacting 47 O.S. 2011 
§11-106, the Legislature created a privilege in favor of drivers of 
authorized emergency vehicles by exempting them from complying with certain 
traffic regulations during emergency situations. Whether a defendant is properly 
using audible signals or flashing lights are factors that determine whether the 
driver qualifies for the privilege. See, Blackburn v. Town of 
Bokchito, 2011 OK CIV APP 9, ¶16, n.3, 270 P.3d 226, 229. They are 
conditions upon a statutory privilege, not elements of required conduct. The 
trial court correctly dismissed Plaintiffs' claim of negligence per se.
V.
Plaintiffs' Petition States a Valid ClaimFor Operating An 
Emergency VehicleIn Reckless Disregard of the Rights of Others
¶20 Although the trial court correctly dismissed the claim for negligence per 
se, Plaintiffs stated a valid claim that Leach breached his duty by operating 
his vehicle in a reckless manner with disregard for the health and well-being of 
the plaintiffs. The allegation that Leach's conduct was reckless overcomes both 
the privilege from liability embodied in 47 O.S. 2011 §11-106 and the 
immunity from suit provided by 51 
O.S. Supp. 2012 §163(C). The Order granting Leach's motion to dismiss is 
reversed because the petition states a valid claim that he was outside the scope 
of his employment when he acted in reckless disregard for the safety of 
others.
VI.
Justice Requires Leave to Amend the Petition
¶21 Plaintiffs argue the trial court erroneously denied their motion to amend 
their petition to include state law tort claims against Pawnee County. We will 
reverse a trial court's order denying a motion for leave to amend a pleading if 
the decision was an abuse of discretion. Roth v. Mercy Health Ctr., Inc., 
2011 OK 2, ¶12, 246 P.3d 1079, 1084. We hold that 
the original petition stated a claim against Pawnee County, that claim was not 
dismissed by the federal court, and the trial court should have granted 
Plaintiffs' request to amend their petition to clarify that their claims against 
Pawnee County are based upon Deputy Leach's failure to use ordinary care in the 
scope of his employment.
¶22 Because the petition alleged claims based on violation of 42 U.S.C. 
§1983, Defendants removed the case based on the existence of a federal question. 
The Northern District of Oklahoma dismissed all claims brought under §1983. It 
declined to exercise supplemental jurisdiction over the state law claims and 
remanded the case to the District Court of Pawnee County. The Order of the 
federal court states, "The sole remaining claim is a negligence claim against 
Leach, and plaintiff may also seek leave to assert additional state law claims 
against the Board." Also, in a footnote, the federal court stated: "As will be 
explained below, plaintiffs' federal claims will be dismissed and the case will 
be remanded to state court. Plaintiffs are seeking to add a state law claim 
against the Board, and the state court should be permitted to consider whether 
plaintiffs should be granted leave to amend to assert additional state law 
claims." After remand, the trial court entered its Order stating, "Plaintiffs' 
Motion to amend to now bring a state tort claim against the Pawnee County 
Commissioners is DENIED."
¶23 Defendants' position is that all of Plaintiffs' claims against Pawnee 
County were dismissed in federal court and therefore Pawnee County is no longer 
a party. They argue that the statute of limitations would bar an amendment 
adding Pawnee County as a new party and such an amendment could not relate back 
to the date the original petition was filed because Plaintiffs did not make a 
mistake concerning the identity of the proper party pursuant to 12 O.S. 2011 §2015(C)(3) but 
intentionally sued Pawnee County for liability solely under §1983. Plaintiffs 
counter by arguing that amendment of pleadings should be freely granted where 
justice so requires and a claim in an amended pleading relates back to the date 
of the original pleading where the claim asserted arose out of the conduct, 
transaction, or occurrence set forth or attempted to be set forth in the 
original pleading. 12 O.S. 2011 
§2015(C)(2).4
¶24 We hold that the doctrine of relation back of amendments does not apply 
in this case. The federal court did not dismiss any state law claims against 
Pawnee County. The Order of the federal court (1) granted dismissal of 
Plaintiffs' §1983 claims against Leach and Waters, (2) granted the motion to 
dismiss the §1983 claims against Defendants Pawnee County and Sheriff's 
Department, and (3) remanded the case to the state court. Pawnee County sought 
dismissal of the §1983 claim, not the state law claim brought against it under 
the Governmental Tort Claims Act. The holding of the federal court's Order was 
to dismiss the federal law claims and remand the state law claims. The comments 
within that Order regarding the viability or potential amendment of the state 
law claims were not essential to the holding and are not binding on this court. 
American Trailers, Inc. v. Walker, 1974 OK 89, ¶18, 526 P.2d 1150, 1154. A federal 
court's determinations that are not necessary to the outcome of its order have 
no preclusive effect on a state district court. See Durham v. 
McDonald's Restaurants of Oklahoma, 2011 OK 45, ¶¶4-8, 256 P.3d 64, 66-67.
 
¶25 Plaintiffs requested that the court recast the claims they alleged 
against Leach in his official capacity as claims against Pawnee County. 
Considering that the original petition stated a valid claim against Pawnee 
County under the Governmental Tort Claims Act, and that Pawnee County has never 
been dismissed from this case, the trial court abused its discretion when it 
denied Plaintiffs' motion to amend the petition. Leave to amend a pleading 
should be freely given when justice so requires. 12 O.S. 2011 §2015(A).
VII.
The Petition States a Valid ClaimAgainst Pawnee County for 
Leach'sFailure To Use Ordinary Care
¶26 Plaintiffs allege Pawnee County is responsible for the employment of 
Deputy Leach. They also allege Leach was acting in his capacity as a deputy 
sheriff when he responded to a non-emergency call for assistance, and he caused 
an accident because he was traveling at a dangerous speed without properly 
utilizing lights or sirens. Plaintiffs alleged damages based upon Leach's 
failure to use ordinary care to operate his vehicle in a safe and reasonable 
manner. We conclude these allegations are sufficient under the Oklahoma Pleading 
Code to state a claim against Pawnee County based upon Leach's failure to use 
ordinary care while operating his vehicle in a non-emergency situation.
¶27 Our rules of pleading require only a short and plain statement of the 
claim, showing that the pleader is entitled to relief, combined with a demand 
for judgment. 12 O.S.Supp. 2013 
§2008(A). The petition need only give fair notice of the plaintiffs' claims 
and the grounds upon which it rests. Gens v. Casady School, 2008 OK 5, ¶9 177 P.3d 565, 569. It is 
unnecessary to utilize particular legal phraseology or even to correctly 
identify a theory of recovery. Id. Defendants had notice that Plaintiffs 
were claiming Pawnee County was liable for Leach's failure to use ordinary care 
while acting in his capacity as a deputy sheriff. Consequently, the original 
petition stated a valid claim against Pawnee County for liability under the 
Governmental Tort Claims Act.
VIII.
Conclusion
¶28 Defendant Leach is a proper party defendant because Plaintiffs alleged he 
engaged in conduct that would fall outside the scope of his employment with a 
governmental entity. Plaintiffs have no valid claim for negligence per se based 
on 47 O.S. 2011 §11-106 because 
the injury was not of a type intended to be prevented by the statute. However, 
Plaintiffs stated a valid claim against Leach for reckless conduct which would 
be outside the scope of his employment and outside the privilege of §11-106. The 
petition states a valid claim against the Board of County Commissioners of 
Pawnee County based on Leach's alleged failure to use ordinary care while 
responding to a non-emergency call in the scope of his employment. Pawnee County 
has been a party at all times in this case and was never dismissed by any court. 
Plaintiffs' request to file an amended petition should be granted.
¶29 The Order granting Defendant Leach's motion to dismiss Plaintiffs' 
negligence per se claim is AFFIRMED. The Order granting Defendant Leach's motion 
to dismiss Plaintiffs' negligence claim is REVERSED. The Order denying 
Plaintiffs' motion to amend is REVERSED. The case is REMANDED for further 
proceedings consistent with this opinion.

BELL, P.J., and MITCHELL, J., concur.

FOOTNOTES

1 To 
establish a valid cause of action under §1983, a plaintiff must demonstrate (1) 
a person has acted under color of law, and (2) deprived another of rights 
secured by federal law or the Constitution. Harmon v. Cradduck, 2012 OK 80, ¶21, 286 P.3d 643, 651.

2 The use 
of audible or visible signals is not required under other circumstances nor 
relevant to the facts of this case. §11-106(C) and §11-106(D).

3 
Oklahoma recognizes three degrees of negligence - slight, ordinary and gross. 
Fox v. Oklahoma Memorial Hospital, 1989 OK 38, ¶5, 774 P.2d 459, 461, citing 25 O.S. 1981 §5. "Reckless disregard 
for the safety of others" describes negligence of a higher degree than ordinary 
negligence. Id.

4 Title 
12 O.S. 2011 §2015(C) 
provides:
An amendment of a pleading relates back to the date of the original pleading 
when:
1. Relation back is permitted by the law that provides the statute of 
limitations applicable to the action; or
2. The claim or defense asserted in the amended pleading arose out of the 
conduct, transaction, or occurrence set forth or attempted to be set forth in 
the original pleading; or
3. The amendment changes the party or the naming of the party against whom a 
claim is asserted if paragraph 2 of this subsection is satisfied and, within the 
period provided by subsection I of Section 2004 of this title for service of the 
summons and petition, the party to be brought in by amendment:
a. Has received such notice of the institution of the action that he will not 
be prejudiced in maintaining his defense on the merits; and
b. Knew or should have known that, but for a mistake concerning the identity 
of the proper party, the action would have been brought against him. An 
amendment to add an omitted counterclaim does not relate back to the date of the 
original answer.


Citationizer© Summary of Documents Citing This DocumentCite
Name
Level
None Found.Citationizer: Table of AuthorityCite
Name
Level
Oklahoma Court of Civil Appeals Cases CiteNameLevel 2008 OK CIV APP 57, 190 P.3d 1158, VANGUARD ENVIRONMENTAL INC. v. CURLERDiscussed 2012 OK CIV APP 9, 270 P.3d 226, BLACKBURN v. TOWN OF BOKCHITOCitedOklahoma Supreme Court Cases CiteNameLevel 1989 OK 38, 774 P.2d 459, 60 OBJ        628, Fox v. Oklahoma Memorial Hosp.Discussed 1991 OK 54, 813 P.2d 508, 62 OBJ        1867, Ohio Cas. Ins. Co. v. ToddCited 1993 OK 4, 846 P.2d 1088, 64 OBJ        334, Great Plains Federal Sav. and Loan Ass'n v. DabneyDiscussed 1994 OK 80, 877 P.2d 1130, 65 OBJ        2334, Mansfield v. Circle K. Corp.Discussed 1994 OK 98, 880 P.2d 371, 65 OBJ        2520, Indiana Nat. Bank v. State Dept. of Human ServicesDiscussed 1974 OK 89, 526 P.2d 1150, AMERICAN TRAILERS, INC. v. WALKERDiscussed 1996 OK 12, 911 P.2d 914, 67 OBJ        525, Nail v. City of HenryettaDiscussed at Length 2008 OK 5, 177 P.3d 565, GENS v. CASADY SCHOOLDiscussed 2009 OK 4, 212 P.3d 1158, TUFFY'S, INC. v. CITY OF OKLAHOMA CITYDiscussed 2010 OK 56, 238 P.3d 1, STATE ex rel. OKLAHOMA DEPT. OF PUBLIC SAFETY v. GURICHDiscussed at Length 2011 OK 2, 246 P.3d 1079, ROTH v. MERCY HEALTH CENTER, INC.Discussed 2011 OK 45, 256 P.3d 64, DURHAM v. MCDONALD'S RESTAURANTS OF OKLAHOMA, INC.Discussed 2012 OK 80, 286 P.3d 643, HARMON v. CRADDUCKDiscussed 1999 OK 102, 995 P.2d 1118, 71 OBJ        17, Carswell v. Oklahoma State UniversityDiscussed at Length 1998 OK 87, 969 P.2d 358, 69 OBJ        3096, Decorte v. RobinsonDiscussed at Length 1999 OK 20, 976 P.2d 1056, 70 OBJ        862, Salazar v. City of Oklahoma CityDiscussedTitle 12. Civil Procedure CiteNameLevel 12 O.S. 2008, General Rules of PleadingDiscussed 12 O.S. 2015, Amended and Supplemental PleadingsDiscussed at LengthTitle 25. Definitions and General Provisions CiteNameLevel 25 O.S. 5, Three Degrees of NegligenceCitedTitle 47. Motor Vehicles CiteNameLevel 47 O.S. 11-106, Authorized Emergency VehiclesDiscussed at LengthTitle 51. Officers CiteNameLevel 51 O.S. 152, DefinitionsCited 51 O.S. 153, Liability - Scope - ExemptionCited 51 O.S. 163, Venue - Parties - Service of Process - Evidence of InsuranceDiscussed